Citation Nr: 1227462	
Decision Date: 08/09/12    Archive Date: 08/14/12

DOCKET NO.  08-12 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent prior to April 20, 2011, for degenerative disc disease of the lumbar spine with scars.

2.  Entitlement to an initial rating in excess of 10 percent for radiculopathy of the right lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


REMAND

The Veteran had active duty for training from October 1996 to February 1997, and active duty from June 2004 to November 2005, and from January 2007 to August 2008.  She served as a member of the Missouri Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In October 2008, the Veteran testified at a hearing conducted at the RO before a decision review officer (DRO).  A transcript of the hearing has been associated with the claims file.  

The Board observes that since the initial awards of service connection, effective November 28, 2005, the Veteran was recalled to active duty as shown above, from January 2007 to August 2008.  Consequently, the ratings assigned for her lumbar spine and right leg disabilities are effective for the periods of November 28, 2005, to January 4, 2007, and after August 20, 2008, when she was released from active duty, with an increased rating for her lumbar spine to 40 percent, effective April 20, 2011.  

During the course of the appeal, and in particular by a June 2009 rating decision, the Board observes that the Veteran was awarded a temporary 100 percent rating for surgical treatment necessitating convalescence from January 7, 2009, following spine surgery.  A 20 percent rating was continued effective March 1, 2009.  Also, by way of a January 2012 rating decision, the RO concluded that a 40 percent evaluation was warranted for the service-connected lumbar spine disability, effective the date of the most recent VA examination--April 20, 2011.  

The United States Court of Appeals for Veterans Claims (Court) has held that a claimant will generally be presumed to be seeking the maximum benefits allowed by law and regulations, and it follows that such a claim remains in controversy where less than the maximum available benefit is awarded, or until the Veteran withdraws the claim.  AB v. Brown, 6 Vet. App. 35, 38 (1992).  In this case, the Veteran filed a VA Form 9 in February 2012 in which she indicated that she agreed with the 40 percent rating that had been awarded by the RO.  She argued that the higher rating should have been awarded earlier.  Consequently, the Board has characterized the issue on appeal as a claim for a higher initial rating prior to April 20, 2011.

A remand is necessary for the issues on appeal.  The Veteran's Virtual VA claims file includes VA treatment records dated from June 2011 to December 2011 from the VA Medical Center (VAMC) in Poplar Bluff, Missouri and from the VA Community Based Outpatient Clinic (CBOC) in West Plains, Missouri.  The records were placed in the Virtual VA claims file on January 13, 2012, the same date that the most recent supplemental statement of the case (SSOC) was issued.  However, in listing the evidence reviewed, the SSOC only noted VA treatment records dated through 2010.  Thus, it appears that the RO did not consider the additional records placed in the Virtual VA claims file.  

The Board observes that when additional evidence is received by the agency of original jurisdiction (AOJ) prior to the transfer of records to the Board, an SSOC will be furnished unless the additional evidence received duplicates evidence previously of record, which was discussed in the Statement of the Case (SOC) or a prior SSOC, or the additional evidence is not relevant to the issue on appeal.  38 C.F.R. § 19.37 (2011).  In this case, some of the VA treatment records include pertinent medical findings for evaluating the Veteran's lumbar spine and right leg disabilities.  Thus, the Board finds that a remand is necessary so that the AOJ can readjudicate these rating claims and, in doing so, consider this additional evidence.

Additionally, it appears that there could be additional pertinent service records.  A temporary disability retired list (TDRL) evaluation dated in February 2010 reveals that the Veteran failed to meet military retention criteria due to her lumbar spine disability.  It was recommended that she be immediately removed from TDRL status and placed on a permanent medical retirement.  It is unclear whether any follow-up examinations pertaining to her medical retirement from service exist.  Since a remand is necessary, the AOJ should inquire as to whether any additional service treatment records exist, particularly with respect to a determination of permanent disability.

Accordingly, the case is REMANDED for the following actions:

1.  After obtaining the appropriate releases where necessary, procure records of post-service lumbar spine and right leg treatment that the Veteran has received.  If any such records are not available, the Veteran should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents, should be made in the claims file.  The Veteran should be given opportunity to obtain records.  All available reports should be associated with the claims folder.

2.  Also, obtain any additional service treatment and personnel records, particularly pertaining to her medical retirement, if such exist.  If, in response to a request for records, it is indicated that no records could be located based on the information provided, the AOJ must determine what information is incorrect or incomplete.  If any such records are not available, the Veteran should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents, should be made in the claims file.  The Veteran should be given opportunity to obtain records.  All available reports should be associated with the claims folder.

3.  Thereafter, undertake any additional evidentiary development deemed necessary, especially any development suggested by any newly received records.

4.  After completing all development required to adjudicate the lumbar spine and right leg claims, re-adjudicate these issues.  If any benefit sought remains denied, the Veteran and her representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should thereafter be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

